                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES OF AMERICA,                          Case No. 17-cr-00244-WHO-1
                                                        Plaintiff,
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                                 v.
                                   9                                                        MODIFICATION OF TERM OF
                                         HENRY JAVIER LOPEZ ALVERTO,                        IMPRISONMENT PURSUANT TO
                                  10                                                        18 U.S.C. § 3582(c)(2)
                                                        Defendant.
                                  11                                                        Re: Dkt. No. 564
                                  12
Northern District of California
 United States District Court




                                  13          Henry Javier Lopez Alverto moves to have his sentence modified pursuant to 18 U.S.C. §

                                  14   3582(c)(2). [Dkt. No 564]. Lopez Alverto was sentenced to thirty-six (36) months imprisonment

                                  15   pursuant to his conviction for conspiracy to distribute and possess with intent to distribute 500

                                  16   grams or more of a mixture and substance containing methamphetamine, and 5 grams or more of a

                                  17   mixture and substance containing cocaine and heroin under 21 U.S.C. § 846, 21 U.S.C. §§

                                  18   841(a)(1) and (b)(1)(A). [Dkt. No. 434].

                                  19          A court generally may not modify a term of imprisonment imposed upon judgment of

                                  20   conviction. Dillon v. United States, 560 U.S. 817, 824 (2010). “Section 3582(c)(2) establishes an

                                  21   exception to the general rule of finality ‘in the case of a defendant who has been sentenced to a

                                  22   term of imprisonment based on a sentencing range that has subsequently been lowered by the

                                  23   sentencing Commission pursuant to 28 U.S.C. § 994(o)’ and made retroactive pursuant to §

                                  24   994(u).” Id. at 824. “In such cases, Congress has authorized courts to ‘reduce the term of

                                  25   imprisonment, after considering the factors set forth in section 3553(a) to the extent that they are

                                  26   applicable, if such a reduction is consistent with the applicable policy statements issued by the

                                  27   Sentencing Commission.” Id. at 824-25 (quoting § 3582(c)(2)). Section 3582(c)(2) authorizes

                                  28   “only a limited adjustment to an otherwise final sentence and not a plenary resentencing
                                   1   proceeding.” Id. at 826.

                                   2           Section 3582(c)(2) thus requires a two-step inquiry. United States v. Dunn, 728 F.3d 1151,

                                   3   1155 (9th Cir. 2013) (citing Dillon, 560 U.S. at 826). First, a district court must determine

                                   4   whether a prisoner is eligible for a sentence reduction under the Commission’s policy statement in

                                   5   U.S.S.G. § 1B1.10. Dunn, 728 F.3d at 1155 (citing Dillon, 560 U.S. at 826-27). This involves the

                                   6   calculation of the amended guideline range that would have been applicable had the relevant

                                   7   amendment been in effect at the time of the initial sentencing by substituting only the amended

                                   8   guideline provisions and leaving all other guideline application decisions unaffected. Dillon, 560

                                   9   U.S. at 827 (citing U.S.S.G. § 1B1.10(b)(1)). “Second, a district court must ‘consider any

                                  10   applicable § 3553(a) factors and determine whether, in its discretion, the reduction authorized by

                                  11   reference to the policies relevant at step one is warranted in whole or in part under the particular

                                  12   circumstances of the case.’ ” Dunn, 728 F.3d at 1155 (quoting Dillon, 560 U.S. at 827).
Northern District of California
 United States District Court




                                  13           Lopez Alverto has not identified, and I have not found, any amendment to the sentencing

                                  14   guidelines that would be relevant to his conviction under 21 U.S.C. § 846, 21 U.S.C. §§ 841(a)(1)

                                  15   and (b)(1)(A). The most recent amendments made effective on November 1, 2018 have no

                                  16   bearing on Lopez Alverto’s term of imprisonment. Lopez Alverto’s motion is wholly meritless

                                  17   and it is denied.

                                  18           IT IS SO ORDERED.

                                  19   Dated: December 10, 2018

                                  20

                                  21
                                                                                                     William H. Orrick
                                  22                                                                 United States District Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
